Citation Nr: 1000448	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO. 07-25 484	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1. Entitlement to service connection for a right foot 
condition.

2. Entitlement to service connection for a right ankle 
condition.

3. Entitlement to service connection for a left ankle 
condition.

4. Entitlement to service connection for a left shoulder and 
clavicle condition.

5. Entitlement to service connection for a right knee 
condition.

6. Entitlement to service connection for a left knee 
condition.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

A. Willett, Counsel


INTRODUCTION

The Veteran served in the Army from November 1978 to December 
1981, with additional service in the National Guard.

The Veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from February 2006 rating decisions 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Atlanta, Georgia.

In October 2009, the Veteran contacted VA by telephone. A 
report of contact is in the claims folder, which indicates 
that the Veteran "would like to apply for an increase. He 
wants to apply for aid & attendance based on nervous sleep 
apnea and fibromyalgia. If the Veteran qualifies for pension 
with A&A, he would like to switch to pension."  These issues 
have not been developed by the RO and are REFERRED for 
clarification and appropriate action.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC. VA will notify the Veteran 
if further action is required.


REMAND

The Veteran is seeking to establish service connection for 
right foot and ankle, left ankle, left shoulder, and right 
and left knee disabilities. For service connection, the 
claims folder must contain (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in- service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury." See Pond v. West, 
12 Vet. App. 341, 346 (1999). In other words, entitlement to 
service connection for a particular disability requires 
evidence of the existence of a current disability and 
evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303(a) (2009). Service 
connection may also be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service. 38 C.F.R. § 3.303(d) (2009).

A review of the claims folder in this case reveals that the 
Veterans claims are underdeveloped. Under 38 C.F.R. 
§ 3.159(c)(2), VA has a duty to assist the Veteran in 
obtaining Federally controlled records, such as service 
personnel and treatment records, post-service VA treatment 
records, and Social Security Administration (SSA) records. 
The record reveals that some of each type of record is 
missing from the Veteran's claims folder.

With regard to the Social Security Administration, a copy of 
the Veteran's April 2006 Social Security decision awarding 
him disability benefits is in the claims folder. There is no 
evidence that the RO sought to obtain relevant treatment 
records from the SSA at any time during the course of this 
appeal. Because these records fall under the guidelines of 
§ 3.159(c)(2) definition of the duty to assist, this matter 
must be remanded.

As for VA treatment records, the claims folder contains 
outpatient records from the VA facility in Nashville dating 
between August 2005 and November 2005, and from May 2007 
through March 2008. There is an eighteen month gap in these 
records. Also, the Veteran submitted a VA form 21-4142 at the 
time of his claim noting treatment at the VA medical facility 
in Chattanooga from July 2005 to the present. The RO limited 
the request for records from Chattanooga to January 1984 to 
July 2005. See October 2008 request. Under § 3.159(c)(2), VA 
must obtain all relevant treatment records from either 
facility dating from the Veteran's service through the 
present, and associate those records with the claims folder. 
Because the RO has not yet requested all relevant records, 
this matter must be remanded for additional development.

Service records also fall within the § 3.159(c)(2) duty to 
assist. There appears to be missing service personnel and 
treatment records from this claims folder as well. A November 
2005 PIES response verifies the Veteran's service dates with 
the Army as November 1978 to December 1981. The February 2006 
rating decision, however, notes his dates of service as 
October 1977 to January 1978 with the Army National Guard, 
and May 1981 to December 1981 with the Army. It is unclear to 
the Board what his dates of service actually are. The 
Veteran's service dates should be verified on remand. Also, 
the service treatment record envelope contains records dating 
from the September 1978 Army enlistment examination through 
clinical records dating September 1981. Neither the records 
from the Veteran's period of National Guard service, nor his 
complete service treatment records from his period of service 
with the regular Army, including any separation examination, 
are of record. And, in April 2008, the Veteran submitted a 
statement indicating that he received treatment at the Fort 
Benning hospital in 1977. These records are included in what 
is missing from the claims folder, presumable from the 
National Guard records. This matter must be remanded in order 
to verify the Veteran's service and to obtain all of his 
service treatment records.

Also, during the pendency of this appeal the United States 
Court of Appeals for Veterans Claims (Court) issued a 
decision in the appeal of Dingess v. Nicholson, 
19 Vet. App. 473 (2006), which placed two additional duties 
upon the VA. Under Dingess, VA must also provide proper 
notice of the evidence required to establish the degrees of 
disability and the effective date of an award. The October 
2005 notice provided to the Veteran in this case is not in 
conformity with the Court's Dingess decision. A remand is 
also records for corrective notice.

Once the aforementioned development takes place, VA must 
afford the Veteran a new VA examination with regard to his 
claimed disabilities. The July 2006 QTC examination is 
inadequate. There is no evidence in the report that the 
examiner had the claims folder for review, and the examiner 
did not provide any sort of nexus opinion with regard to the 
diagnoses made. After the records is complete, the Veteran 
should be afforded a new VA examination(s) with regard to his 
claimed disabilities. The entire claims folder must be 
provided to the examiner in association with the examination. 
Following examination of the Veteran and a review of the 
record, the examiner should provide an opinion regarding the 
etiology of the each of the diagnoses rendered by addressing 
whether it is more likely than not (i.e., probability greater 
than 50 percent)), at least as likely as not (i.e., 
probability of 50 percent), or less likely than not (i.e., 
probability less than 50 percent) that the Veteran's current 
disability was caused by an event of service, or whether it 
initially manifested during service and has continued ever 
since.

Accordingly, the case is REMANDED for the following action:

1. Ensure that VA has met its duty to 
notify the Veteran, including issuing 
corrective notice fully compliant with 
38 C.F.R. § 3.159(b) (2008), and Dingess 
v. Nicholson, 
19 Vet. App. 473 (2006).

2. Ensure that VA has met its duty to 
assist the Veteran under 38 C.F.R. 
§ 3.159(c)(2) by
*	Verifying all periods of service, 
including service with both the 
regular Army and Army National Guard;
*	Obtaining all service treatment 
records for all periods of service 
identified, including any 1977 
treatment at the Fort Benning 
hospital;
*	Obtaining all relevant post-service 
VA outpatient treatment records from 
the date of the Veteran's discharge 
from service to the present, 
including but not limited to all non-
duplicative records from the VA 
facility in Chattanooga from 2005 to 
the present, and in Nashville between 
November 2005 and May 2007.
*	Obtaining all relevant records from 
the Social Security Administration.

If these federally controlled records 
cannot be obtained all attempts to obtain 
them, as well as any negative replies, 
should be associated with the claims 
folder, as well as a copy of the 38 C.F.R. 
§ 3.159(e) notice to the Veteran of the 
inability to obtain records.

3. Afford the Veteran a new VA examination 
with regard to each of his claims. The 
entire claims folder must be provided to 
the examiner in association with the 
examination. 

Following examination of the Veteran and a 
review of the record, the examiner should 
provide an opinion regarding the etiology 
of any currently diagnosed claimed 
disability by addressing the following 
question with regard to each diagnosis: is 
it more likely than not (i.e., probability 
greater than 50 percent)), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that the 
Veteran's disability was caused by an 
event of service, or whether it initially 
manifested during service and has 
continued ever since? 

The examiner should provide a rationale 
for any opinion provided.

4. Readjudicate the Veteran's claims. If 
the benefits sought on appeal remain 
denied, the Veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

The Veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded. Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner. 
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims. This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


